Citation Nr: 1607592	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  06-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a fatigue disability, to include as due to Gulf War syndrome and as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Jennifer Madden, Esq.


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992, with service in Southwest Asia from September 29, 1991 to December 28, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), in Chicago, Illinois. 

The Board remanded this matter in April 2012.  At that time, the issue was characterized as "Entitlement to service connection for Gulf War syndrome, specifically claimed as chronic headaches, chronic sleep problems, and chronic dermatological conditions, all due to an undiagnosed illness."  In an August 2015 rating decision, service connection was granted and separate ratings assigned for headache and dermatological disabilities.  Thus, the issue remaining before the Board is as noted on the title page. 

The issues of whether new and material evidence has been received to reopen service connection claims for an acquired psychiatric disorder, to include bipolar disorder, PTSD, partial complex seizures and entitlement to service connection for hypertension, an ankle condition, infertility, cervical radiculopathy, paresthesias, specially adapted housing, obesity, primary hypercoagulable state, migraines, dermatitis, allergies, depressive disorder, a neck condition, edema, breast pain, incontinence, and a total rating based on individual unemployability have been raised by the record in August 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Pursuant to the prior remand, the Veteran was afforded a VA examination in June 2015, but the Board finds that examination inadequate.  The history portion on one part of the examination is incomplete, with notations of "no answer provided."  There is no explanation as to why that is so; for example, whether the Veteran was unavailable or not forthcoming with information.  The portion dedicated to "findings, signs and symptoms" includes the same notation of "no answer provided."  Again, without explanation as to whether there were no answers from the examiner or the Veteran.  The examiner ultimately concluded that there was no evidence of chronic fatigue syndrome.  In an August 2015 addendum, a different examiner concluded that the Veteran's current fatigue was due to poor sleep habits and her in-service complaints were associated with acute infections that resolved.  That examiner gave no rationale as to why the fatigue was not related to the Veteran's Gulf War service or indicate whether her complaints of fatigue since that time were considered.  

On remand, a new examination and opinion must be obtained, based on consideration of the complete record. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination to ascertain the presence, nature and likely etiology of any current disability manifested by fatigue.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Does the Veteran have a chronic disability manifested by fatigue?  The examiner should specifically state whether the Veteran has/has had a diagnosis of chronic fatigue syndrome (at any time during the period of the current claim).

(b) Please identify the most likely etiology for any/each disability entity manifested by fatigue diagnosed. Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service? The examiner should specifically consider and address the Veteran's allegations of continuity of symptomatology since her Gulf War service, i.e., are they consistent with what is shown by factual evidence in the record, to include the level of the Veteran's activities since her active duty service?.

(c) If the answer to (b) is NO, then please determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or chronic disability manifested by fatigue; and opine as to whether it is at least as likely as not (a 50% or better probability), that the Veteran's alleged fatigue is due to an undiagnosed illness.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. 

2.  Then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claim remaining on appeal.  If any benefits remain denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







